The questions raised in this case are identical with those involved in the appeal of Patrick Freeman et al. in the case entitled State ex rel. Guy Palagi v. Patrick Freeman et al., ante, p. 132, 262 P. 168. The facts herein are sufficiently stated in the opinion in the Freeman Case.
Upon the authority of that case, the judgment is reversed and the proceeding remanded to the district court of Cascade county for further proceedings in conformity with what is said in that opinion, and with the Juvenile Delinquency Act (Rev. Codes 1921, secs. 12275-12301).
Reversed and remanded.
MR. CHIEF JUSTICE CALLAWAY and ASSOCIATE JUSTICES MYERS, STARK and GALEN concur.